DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a grade of metal derived".  It is unclear what a “grade” of metal is referring to and how this value may be measured.
Claim 6 is rejected as it is dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2015/219948) in view of Yamaguchi (JP 2014/199774). Translations of the specification and claims have been provided for Honda et al. (JP 2015/219948) and Yamaguchi (JP 2014/199774). 
Regarding claim 1, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-3), the method comprising: 
a heat treatment step of performing heat treatment on a lithium ion secondary battery (Paragraph 0008 line 4); 
a crushing step of crushing a heat-treated object obtained through the heat treatment step (Paragraph 0008 lines 4-5); 
a first stage of classification step of classifying a crushed object obtained through the crushing step (Paragraph 0008 lines 9-10) based on a classification point (Paragraph 0020 lines 5-7), and a second stage of classification step of classifying an intermediate product and a fine particle product obtained on a fine side in the first stage of classification step (Paragraph 0008 lines 20-21) based on a classification point; and 
a dry magnetic separation step (Paragraph 0008 lines 14-17) of repeating one time or more a step of performing dry magnetic separation on an intermediate product obtained on a coarse side in the second stage of classification step and performing dry magnetic separation again on an obtained magnetically attracted matter (Paragraph 0008 lines 16-19). 
Honda et al. (JP 2015/219948) lacks teaching a first classification point of 1.2 mm or more and 2.4 mm or less, and a second classification point of 0.3 mm or less. 
Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-2) wherein a first classification step is based on a classification point of 2 mm (Paragraph 0051 lines 1-4), and a second classification step (Paragraph 0076 lines 8-2) is based on a classification point of 0.3 mm (Paragraph 0076 line 11). Yamaguchi states that by using a sieve with an appropriate opening, the desired separation may be improved (Paragraph 0076 lines 8-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Honda et al. (JP 2015/219948) to select classification points which are most appropriate for specific separation processes as taught by Yamaguchi (JP 2014/199774) in order to provide a more optimal process. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 2, Honda et al. (JP 2015/219948) lacks teaching a heat treatment step wherein aluminum is melted and separated.
Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-2) wherein in a heat treatment step (Paragraph 0044 lines 1-5) aluminum is melted and separated (Paragraph 0044 lines 1-3, Paragraph 0045 lines 18-21). Yamaguchi states that gas containing organic matter is generated by roasting aluminum, and this has adverse effects on the environment (Paragraph 0045 lines 16-17). By heating the materials at a temperature greater than the melting point of aluminum, the gas is decomposed and detoxified as much as possible (Paragraph 0045 lines 18-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Honda et al. (JP 2015/219948) to include the step of melting and separating aluminum as taught by Yamaguchi (JP 2014/199774) in order to provide a more environmentally friendly process. 
Regarding claim 3, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein in the magnetically attracted matter obtained through the dry magnetic separation step, a content of a material derived from a negative electrode active material (Paragraph 0019 line 13 “carbon”) is minimal (Paragraph 0019 lines 13-16 “almost eliminated”). 
Honda et al. does not explicitly teach that the content of the material is less than 5%, however Honda et al. does state that the material may be “almost eliminated”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Honda et al. (JP 2015/219948) to include the content of the material derived from a negative electrode active material is less than 5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein the material derived from the negative electrode active material is carbon (Paragraph 0019 line 13 “carbon”). 
Regarding claim 5, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein in the magnetically attracted matter obtained through the dry magnetic separation step, a grade of a metal derived from a negative electrode current collector is minimal (Paragraph 0028 lines 10-18).
Honda et al. does not explicitly teach that the content of the material is less than 0.2%, however Honda et al. does state that the material may be “clearly separated” (Paragraph 0028 lines 10-18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Honda et al. (JP 2015/219948) to include a grade of a metal derived from a negative electrode current collector is less than 0.2%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein the metal derived from the negative electrode current collector is copper (Paragraph 0027 lines 5-8). 
Regarding claim 7, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein the heat treatment step is performed under a low oxygen atmosphere having an oxygen concentration of 10.5 mass% or less (Paragraph 0033 lines 3-4). 
Regarding claim 8, Honda et al. (JP 2015/219948) teaches a method for recovering a valuable material from a lithium ion secondary battery comprising a dry magnetic separation step of performing dry magnetic separation on a coarse particle product obtained on a coarse side in the first stage of classification step (Paragraph 0024 lines 8-13). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                           

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653